DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the pre-appeal brief filed on 19 October 2020 and the amendments filed on 18 October 2019:
	Claims 1-20 are pending.
	

Response to Arguments
In response to Applicant’s remarks filed on 19 October 2020:
a.	Applicant’s arguments that neither Calapodescu nor Ferdman teaches or even suggests any such limitations related to performing multiplication operations on polynomial variables, much less storing intermediate polynomial variables for use in subsequent, different multiplication operations on ciphertexts has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Calapodescu et al. (U.S. PGPub. 2016/0119119), hereinafter Calapodescu, in view of YASUDA et al. (U.S. PGPub. 2015/0318991), hereinafter Yasuda, in further view of Gu et al. (U.S. PGPub. 2020/0065480), hereinafter Gu. 

	Regarding claim 1, Calapodescu teaches A computing device implemented for multiplication operations on homomorphic encrypted data, the computing device comprising (Calapodescu, Paragraph [0028], see “The system and method employ a protocol…which is based on a Fully Homomorphic Encryption (FHE) scheme, allowing both addition and multiplication operations to be performed directly on ciphertext):
	a memory configured to store the homomorphic encrypted data as a dataset (Calapodescu, Paragraph [0018], see “a system for data matching includes memory which stores a first set of encrypted data elements, each of the encrypted data elements in the first set having been formed by converting a respective ;
	a processor system configured to execute an encryption application that is implemented to (Calapodescu, Paragraph [0040], see “Each digital processor 30, 32 in addition to controlling the operation of the respective computer 10, 18 executes instructions stored in respective memory 22, 24 for performing the method outlined”, where “instructions stored in respective memory 22, 24” is being read as instructions for an encryption application):
		perform a plurality of different multiplication operations on ciphertexts in the homomorphic encrypted data (Calapodescu, Paragraph [0028], see “based on a Fully Homomorphic Encryption (FHE) scheme, allowing both addition and multiplication operations to be performed directly on ciphertext”, where “both addition and multiplication operations” is being read as performing a plurality of different multiplication operations on ciphertexts), 
		
		
	Calapodescu does not teach the following limitation(s) as taught by Yasuda: the ciphertexts including polynomial variables of the ciphertexts;
		store, in the memory, an intermediate polynomial variable that is computed as a first multiplication operation is performed;
		
	(Yasuda, Paragraph [0006], see “Addition and multiplication of encrypted text (also referred to as “cipher text”) by using a homomorphic encryption scheme makes it possible to obtain an encrypted operation result of addition and multiplication without decrypting the encrypted text”) (Yasuda, Paragraph [0018], see “for the text polynomial and the pattern polynomial which are encrypted by homomorphic 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu, by implementing techniques for pattern matching, comprising of ciphertexts including polynomial variables and storing an intermediate polynomial variable, disclosed of Yasuda. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, where after each computation, intermediate values of the computations are stored for subsequent use. This allows for a reduction in memory, due to previously computed blocks being unnecessary for the subsequent computations. One would also make this modification for faster computations in regards to the multiplicative operations, since the method does not have to compute the next operation from start to finish, but instead, can utilize the previously computed intermediate value for the operation, as well as, eliminating extra processing required for the full computation (Yasuda, Paragraph [0126]). 
Calapodescu as modified by Yasuda do not teach the following limitation(s) as taught by Gu: utilize the intermediate polynomial variable for a subsequent, different multiplication operation on the ciphertexts, rather than recomputing the intermediate polynomial variables.
	(Gu, Paragraph [0099], see “This can be achieved by applying a variety of software protection techniques, such as one or more of cloaking techniques, homomorphic data transformation, control flow transformation…”) (Gu, Paragraph [0134], see “the verification code 350 performs various computations (or operations) based on (or using) the parameters and this may involve generating intermediate data that is used for subsequent computations…”).

One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, comprising of utilizing intermediate variables for subsequent computations, rather than recomputing the intermediate polynomial variables. One would also make this modification for faster computations in regards to the multiplicative operations, since the method does not have to compute the next operation from start to finish, but instead, can utilize the previously computed intermediate value for the operation, as well as, eliminating extra processing required for the full computation (Gu, Paragraph [0134]).  

	Regarding claim 4, Calapodescu as modified by Yasuda do not teach the following limitation(s) as taught by Gu: The computing device as recited in claim 1, wherein the encryption application is implemented to determine one or more intermediate polynomial variables to utilize for the plurality of different multiplication operations.
	(Gu, Paragraph [0134], see “the verification code 350 performs various computations (or operations) based on (or using) the parameters and this may involve generating intermediate data that is used for subsequent computations…”, where “generating intermediate data that is used for subsequent computations” is analogous to determining one or more intermediate variables to utilize for the plurality of different operations).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu and techniques disclosed of Yasuda, by implementing techniques for software integrity verification, 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, where an intermediate value is determined prior to being utilized for the next computation. This allows for faster computations in regards to the multiplicative operations, since the method does not have to compute the next operation from start, but instead, can utilize the computed intermediate value for the subsequent multiplicative operation (Gu, Paragraph [0134]).

Regarding claim 5, Calapodescu as modified by Yasuda do not teach the following limitation(s) as taught by Gu: The computing device as recited in claim 4, wherein the encryption application is implemented to initially compute the one or more intermediate polynomial variables prior to use as the plurality of different multiplication operations are performed on the ciphertexts.
	(Gu, Paragraph [0134], see “the verification code 350 performs various computations (or operations) based on (or using) the parameters and this may involve generating intermediate data that is used for subsequent computations…”, where “this may involve generating intermediate data that is used for subsequent computations” is analogous to initially computing the one or more intermediate polynomial variables prior to use).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu and techniques disclosed of Yasuda, by implementing techniques for software integrity verification, comprising of initially computing the one or more intermediate polynomial variables prior to use, disclosed of Gu.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, where an intermediate value is determined prior to being utilized for the next computation. 

Regarding claim 8, Calapodescu teaches A method for multiplication operations on homomorphic encrypted data, the method comprising (Calapodescu, Paragraph [0028], see “The system and method employ a protocol…which is based on a Fully Homomorphic Encryption (FHE) scheme, allowing both addition and multiplication operations to be performed directly on ciphertext):
performing a plurality of different multiplication operations on ciphertexts in the homomorphic encrypted data (Calapodescu, Paragraph [0028], see “based on a Fully Homomorphic Encryption (FHE) scheme, allowing both addition and multiplication operations to be performed directly on ciphertext”, where “both addition and multiplication operations” is being read as performing a plurality of different multiplication operations on ciphertexts), 


Calapodescu does not teach the following limitation(s) as taught by Yasuda: the ciphertexts including polynomial variables of the ciphertexts;
storing an intermediate polynomial variable that is computed as a first multiplication operation is performed; 


Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu, by implementing techniques for pattern matching, comprising of ciphertexts including polynomial variables and storing an intermediate polynomial variable, disclosed of Yasuda. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, where after each computation, intermediate values of the computations are stored for subsequent use. This allows for a reduction in memory, due to previously computed blocks being unnecessary for the subsequent computations. One would also make this modification for faster computations in regards to the multiplicative operations, since the method does not have to compute the next operation from start to finish, but instead, can utilize the previously computed intermediate value for the operation, as well as, eliminating extra processing required for the full computation (Yasuda, Paragraph [0126]). 
Calapodescu as modified by Yasuda do not teach the following limitation(s) as taught by Gu: utilizing the intermediate polynomial variable for a subsequent, different multiplication operation on the ciphertexts, rather than recomputing the intermediate polynomial variables.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu, and techniques disclosed of Yasuda, by implementing techniques for software integrity verification, comprising of utilizing intermediate variables for subsequent computations, rather than recomputing the intermediate polynomial variables, disclosed of Gu.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, comprising of utilizing intermediate variables for subsequent computations, rather than recomputing the intermediate polynomial variables. One would also make this modification for faster computations in regards to the multiplicative operations, since the method does not have to compute the next operation from start to finish, but instead, can utilize the previously computed intermediate value for the operation, as well as, eliminating extra processing required for the full computation (Gu, Paragraph [0134]).  

Regarding claim 11, Calapodescu as modified by Yasuda do not teach the following limitation(s) as taught by Gu: The method as recited in claim 8, further comprising:
determining one or more intermediate polynomial variables to utilize for the plurality of different multiplication operations.
(Gu, Paragraph [0134], see “the verification code 350 performs various computations (or operations) based on (or using) the parameters and this may involve generating intermediate data that is used for subsequent computations…”, where “generating intermediate data that is used for subsequent 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu and techniques disclosed of Yasuda, by implementing techniques for software integrity verification, comprising of determining one or more intermediate polynomial variables to utilize for the plurality of different operations, disclosed of Gu. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, where an intermediate value is determined prior to being utilized for the next computation. This allows for faster computations in regards to the multiplicative operations, since the method does not have to compute the next operation from start, but instead, can utilize the computed intermediate value for the subsequent multiplicative operation (Gu, Paragraph [0134]).

Regarding claim 12, Calapodescu as modified by Yasuda do not teach the following limitation(s) as taught by Gu: The method as recited in claim 11, further comprising:
initially-computing the one or more intermediate polynomial variables prior to use as the plurality of different multiplication operations are performed on the ciphertexts.
	(Gu, Paragraph [0134], see “the verification code 350 performs various computations (or operations) based on (or using) the parameters and this may involve generating intermediate data that is used for subsequent computations…”, where “this may involve generating intermediate data that is used for subsequent computations” is analogous to initially computing the one or more intermediate polynomial variables prior to use).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu and techniques disclosed of Yasuda, by implementing techniques for software integrity verification, 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, where an intermediate value is determined prior to being utilized for the next computation. This allows for faster computations in regards to the multiplicative operations, since the method does not have to compute the next operation from start, but instead, can utilize the computed intermediate value for the subsequent multiplicative operation (Gu, Paragraph [0134]). 


Claims 2, 9, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Calapodescu, in view of Yasuda, in further view of Gu, in further view of Gentry (U.S. PGPub. 2011/0110525).

	Regarding claim 2, Calapodescu as modified by Yasuda and further modified by Gu do not teach the following limitation(s) as taught by Gentry: The computing device as recited in claim 1, wherein the encryption application is implemented to determine a minimal multiplicative depth for the plurality of different multiplication operations performed on the ciphertexts.
	(Gentry, Paragraph [0029], see “Then it is shown how to modify the somewhat homomorphic encryption scheme so that its decryption circuit has multiplicative depth at most log log N-log logn-1, i.e., less depth than what the scheme can accommodate”, where “so that its decryption circuit has multiplicative depth at most log log N-log logn-1, i.e., less depth than what the scheme can accommodate” is analogous to determining a minimal multiplicative depth for the multiplication operations performed on the ciphertexts, due to the homomorphic encryption scheme being modified to result in a multiplicative depth that acquires less depth than what the scheme can accommodate for (minimal depth)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, wherein the method determines a minimal multiplicative depth for the multiplication operations to be performed on the ciphertexts. Having a minimal multiplicative depth allows for a lower number of sequential multiplications to be done on freshly encrypted ciphertexts in order to be able to decrypt and retrieve the result of multiplications, which results in one of the most effective ways for performing multiplication operations on homomorphic encrypted data (Gentry, Paragraph [0029]). 

Regarding claim 9, Calapodescu as modified by Yasuda and further modified by Gu do not teach the following limitation(s) as taught by Gentry: The method as recited in claim 8, further comprising:
determining a minimal multiplicative depth for the plurality of different multiplication operations performed on the ciphertexts.
	(Gentry, Paragraph [0029], see “Then it is shown how to modify the somewhat homomorphic encryption scheme so that its decryption circuit has multiplicative depth at most log log N-log logn-1, i.e., less depth than what the scheme can accommodate”, where “so that its decryption circuit has multiplicative depth at most log log N-log logn-1, i.e., less depth than what the scheme can accommodate” is analogous to determining a minimal multiplicative depth for the multiplication operations performed on the ciphertexts, due to the homomorphic encryption scheme being modified to result in a multiplicative depth that acquires less depth than what the scheme can accommodate for (minimal depth)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, wherein the method determines a minimal multiplicative depth for the multiplication operations to be performed on the ciphertexts. Having a minimal multiplicative depth allows for a lower number of sequential multiplications to be done on freshly encrypted ciphertexts in order to be able to decrypt and retrieve the result of multiplications, which results in one of the most effective ways for performing multiplication operations on homomorphic encrypted data (Gentry, Paragraph [0029]). 

	Regarding claim 15, Calapodescu teaches A method for multiplication operations on homomorphic encrypted data, the method comprising (Calapodescu, Paragraph [0028], see “The system and method employ a protocol…which is based on a Fully Homomorphic Encryption (FHE) scheme, allowing both addition and multiplication operations to be performed directly on ciphertext):
	performing a plurality of different multiplication operations on ciphertexts in the homomorphic encrypted data (Calapodescu, Paragraph [0028], see “based on a Fully Homomorphic Encryption (FHE) scheme, allowing both addition and multiplication operations to be performed directly on ciphertext”, where “both addition and multiplication operations” is being read as performing a plurality of different multiplication operations on ciphertexts), 
	
	
	Calapodescu does not teach the following limitation(s) as taught by Yasuda: the ciphertexts including polynomial variables of the ciphertexts;
	utilizing one or more intermediate polynomial variables that were computed and stored as a first multiplication operation was performed
	
	(Yasuda, Paragraph [0006], see “Addition and multiplication of encrypted text (also referred to as “cipher text”) by using a homomorphic encryption scheme makes it possible to obtain an encrypted operation result of addition and multiplication without decrypting the encrypted text”) (Yasuda, Paragraph [0018], see “for the text polynomial and the pattern polynomial which are encrypted by homomorphic encryption, perform encryption operations by using a homomorphism on the polynomials such that each of their coefficients represents a hamming distance between the text and the pattern”) (Yasuda, Paragraph [0126], see “the intermediate processing result is temporarily stored in a storage device such as a main memory or the like”, where “intermediate processing result” is analogous to storing an intermediate polynomial variable that is computed as a first multiplication operation is performed).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu, by implementing techniques for pattern matching, comprising of ciphertexts including polynomial variables and storing an intermediate polynomial variable, disclosed of Yasuda. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, where after each computation, intermediate values of the computations are stored for subsequent use. This allows for a reduction in memory, due to previously computed blocks being unnecessary for the subsequent computations. One would also make this modification for faster 
	Calapodescu as modified by Yasuda do not teach the following limitation(s) as taught by Gu: utilizing one or more intermediate polynomial variables that were computed and stored as a first multiplication operation was performed, rather than recomputing the intermediate polynomial variables as subsequent, different multiplication operations are performed on the ciphertexts; 
	
	(Gu, Paragraph [0099], see “This can be achieved by applying a variety of software protection techniques, such as one or more of cloaking techniques, homomorphic data transformation, control flow transformation…”) (Gu, Paragraph [0134], see “the verification code 350 performs various computations (or operations) based on (or using) the parameters and this may involve generating intermediate data that is used for subsequent computations…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu, and techniques disclosed of Yasuda, by implementing techniques for software integrity verification, comprising of utilizing intermediate variables for subsequent computations, rather than recomputing the intermediate polynomial variables, disclosed of Gu.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, comprising of utilizing intermediate variables for subsequent computations, rather than recomputing the intermediate polynomial variables. One would also make this modification for faster computations in regards to the multiplicative operations, since the method does not have to compute the next operation from start to finish, but instead, can utilize the previously computed 
	Calapodescu as modified by Yasuda and further modified by Gu do not teach the following limitation(s) as taught by Gentry: maintaining a minimal multiplicative depth for the multiplication operations performed on the ciphertexts.
	(Gentry, Paragraph [0029], see “Then it is shown how to modify the somewhat homomorphic encryption scheme so that its decryption circuit has multiplicative depth at most log log N-log logn-1, i.e., less depth than what the scheme can accommodate”, where “so that its decryption circuit has multiplicative depth at most log log N-log logn-1, i.e., less depth than what the scheme can accommodate” is analogous to determining a minimal multiplicative depth for the multiplication operations performed on the ciphertexts, due to the homomorphic encryption scheme being modified to result in a multiplicative depth that acquires less depth than what the scheme can accommodate for (minimal depth)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu, techniques disclosed of Yasuda, and techniques disclosed of Gu, by implementing a method for fully homomorphic encryption based on an encryption scheme, where the method is implemented to determine a minimal multiplicative depth for the multiplication operations performed on the ciphertexts, disclosed of Gentry. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, wherein the method determines a minimal multiplicative depth for the multiplication operations to be performed on the ciphertexts. Having a minimal multiplicative depth allows for a lower number of sequential multiplications to be done on freshly encrypted ciphertexts in order to be able to decrypt and retrieve the result of multiplications, which results in one of the most effective ways for performing multiplication operations on homomorphic encrypted data (Gentry, Paragraph [0029]). 

The method as recited in claim 15, further comprising:
determining the one or more intermediate polynomial variables to utilize for the multiplication operations.
	(Gu, Paragraph [0134], see “the verification code 350 performs various computations (or operations) based on (or using) the parameters and this may involve generating intermediate data that is used for subsequent computations…”, where “generating intermediate data that is used for subsequent computations” is analogous to determining one or more intermediate variables to utilize for the plurality of different operations).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu, techniques disclosed of Yasuda and techniques disclosed of Gentry, by implementing techniques for software integrity verification, comprising of determining one or more intermediate polynomial variables to utilize for the plurality of different operations, disclosed of Gu. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, where an intermediate value is determined prior to being utilized for the next computation. This allows for faster computations in regards to the multiplicative operations, since the method does not have to compute the next operation from start, but instead, can utilize the computed intermediate value for the subsequent multiplicative operation (Gu, Paragraph [0134]).

Regarding claim 18, Calapodescu as modified by Yasuda and further modified by Gentry do not teach the following limitation(s) as taught by Gu: The method as recited in claim 17, further comprising:
initially-computing the one or more intermediate polynomial variables prior to use as the plurality of different multiplication operations are performed on the ciphertexts.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu, techniques disclosed of Yasuda, and techniques disclosed of Gentry, by implementing techniques for software integrity verification, comprising of initially computing the one or more intermediate polynomial variables prior to use, disclosed of Gu.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, where an intermediate value is determined prior to being utilized for the next computation. This allows for faster computations in regards to the multiplicative operations, since the method does not have to compute the next operation from start, but instead, can utilize the computed intermediate value for the subsequent multiplicative operation (Gu, Paragraph [0134]). 


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Calapodescu, in view of Yasuda, in further view of Gu, in further view of Laine et al. (U.S. PGPub. 2017/0134157), hereinafter Laine.

	Regarding claim 6, Calapodescu as modified by Yasuda and further modified by Gu do not teach the following limitation(s) as taught by Laine: The computing device as recited in claim 1, wherein the encryption application is implemented to minimize a number of the multiplication operations to instead perform addition and subtraction operations for faster computations on the polynomial variables of the ciphertexts.
“For example, as operations are performed on the encoded polynomials, the size of the coefficients increases, and it can be possible for the polynomial to “run out” of space to perform operations (such as addition, subtract, multiplication, and division). Using slot encoding can reduce the amount by which the polynomial coefficients grow, ensuring a polynomial can be properly decoded after operations are performed. Therefore, the process 700 can improve processing abilities for a given application, program, or operation, and improves the functioning of the computer by increasing the number of available computations that can be performed on the data”, where “the process 700 can improve processing abilities for a given application, program, or operation, and improves the functioning of the computer by increasing the number of available computations that can be performed on the data” is analogous to minimizing the number of the multiplication operations to instead perform addition or subtraction operations for faster computations on the polynomial variables of the ciphertexts, due to the process improving processing abilities for a given operation by performing operations such as addition, subtract, etc.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu, techniques disclosed of Yasuda, and techniques disclosed of Gu, by implementing a method to minimize a number of multiplication operations to instead perform addition and subtraction operations for faster computations on the polynomial variables of the ciphertexts, disclosed of Laine.
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, wherein the method minimizes a number of times the multiplication operation is used, to instead perform addition and subtraction operations for faster computations. This allows for an improvement in processing abilities (faster computations) for a given application, program, or operation, and improves the functioning of the computer by increasing the number of available computations that can be performed on the data (Laine, [0075]). 

The method as recited in claim 8, further comprising:
	minimizing a number of the multiplication operations to instead perform addition and subtraction operations for faster computations on the polynomial variables of the ciphertexts.
(Laine, Paragraph [0075], see “For example, as operations are performed on the encoded polynomials, the size of the coefficients increases, and it can be possible for the polynomial to “run out” of space to perform operations (such as addition, subtract, multiplication, and division). Using slot encoding can reduce the amount by which the polynomial coefficients grow, ensuring a polynomial can be properly decoded after operations are performed. Therefore, the process 700 can improve processing abilities for a given application, program, or operation, and improves the functioning of the computer by increasing the number of available computations that can be performed on the data”, where “the process 700 can improve processing abilities for a given application, program, or operation, and improves the functioning of the computer by increasing the number of available computations that can be performed on the data” is analogous to minimizing the number of the multiplication operations to instead perform addition or subtraction operations for faster computations on the polynomial variables of the ciphertexts, due to the process improving processing abilities for a given operation by performing operations such as addition, subtract, etc.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu, techniques disclosed of Yasuda and techniques disclosed of Gu, by implementing a method to minimize a number of multiplication operations to instead perform addition and subtraction operations for faster computations on the polynomial variables of the ciphertexts, disclosed of Laine.
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, wherein the method minimizes a number of times the multiplication operation is used, to instead perform addition and subtraction operations for faster computations. This allows for an . 


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calapodescu, in view of Yasuda, in further view of Gu, in further view of Saldamli (U.S. Patent 9,436,835).

	Regarding claim 7, Calapodescu as modified by Yasuda and further modified by Gu do not teach the following limitation(s) as taught by Saldamli: The computing device as recited in claim 1, wherein the encryption application is implemented to:
	apply a Fourier transform to determine the one or more intermediate polynomial variables of a ciphertext;
	multiply two transformed polynomials coefficient-wise; and
	apply an inverse Fourier transform to the multiplied transformed polynomials effective to transform back.
(Saldamli, Column 1, Lines 48 – 52, see “The transformation function can, for example, be a Discrete Fourier Transform (DFT)…with one or more evaluation points that can be kept secret for encryption”) (Saldamli, Column 9, Lines 1 – 6, see “In fact, convolution calculation using DFT (or more favorably FFT) can be an important tool used today in the analysis and manipulation of digital or discrete data. This computation can require transform of operands to spectrum, a term-by-term multiplication and an inverse DFT transform calculation”, where “This computation can require transform of operands to spectrum” is analogous to applying a Fourier transform, where “a term-by-term multiplication” is analogous to multiplying two transformed polynomials coefficient-wise, and where “an inverse DFT transform calculation” is analogous to applying an inverse Fourier transform to the multiplied transformed polynomials effective to transform them back).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, wherein the method applies the Fourier transform to determine the one or more intermediate polynomial variables, multiplies the two transformed polynomials coefficient-wise, and transforms them back using an inverse Fourier transform. Applying Fourier transform on the multiplicative operations has various benefits. The Fourier transform gives you another domain, to work with your operations. Some signals have simpler structure in the frequency domain than in the time domain. Thus, it would be the most effective and efficient way to deal with the multiplicative operations in the frequency domain. Another benefit is that, the Fourier transform can improve the signal-to-noise radio (SNR) for the computed operations (Saldamli, Column 1, Lines 48-52). 

Regarding claim 14, Calapodescu as modified by Yasuda and further modified by Gu do not teach the following limitation(s) as taught by Saldamli: The method as recited in claim 8, further comprising:
applying a Fourier transform to determine the one or more intermediate polynomial variables of a ciphertext;
multiplying two transformed polynomials coefficient-wise; and
applying an inverse Fourier transform to the multiplied transformed polynomials effective to transform back.
(Saldamli, Column 1, Lines 48 – 52, see “The transformation function can, for example, be a Discrete Fourier Transform (DFT)…with one or more evaluation points that can be kept secret for encryption”) (Saldamli, Column 9, Lines 1 – 6, see “In fact, convolution calculation using DFT (or more favorably FFT) can be an important tool used today in the analysis and manipulation of digital or discrete data. This computation can require transform of operands to spectrum, a term-by-term multiplication and an inverse DFT transform calculation”, where “This computation can require transform of operands to spectrum” is analogous to applying a Fourier transform, where “a term-by-term multiplication” is analogous to multiplying two transformed polynomials coefficient-wise, and where “an inverse DFT transform calculation” is analogous to applying an inverse Fourier transform to the multiplied transformed polynomials effective to transform them back).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of compact fuzzy private matching using a fully-homomorphic encryption scheme disclosed of Calapodescu, techniques disclosed of Yasuda and techniques disclosed of Gu, by implementing a method to apply a Fourier transform to determine the one or more intermediate polynomial variables, multiplying two transformed polynomials coefficient-wise, and transforming them back using an inverse Fourier transform, disclosed of Saldamli. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a method for performing multiplicative operations on homomorphic encrypted data, wherein the method applies the Fourier transform to determine the one or more intermediate polynomial variables, multiplies the two transformed polynomials coefficient-wise, and transforms them back using an inverse Fourier transform. Applying Fourier transform on the multiplicative operations has various benefits. The Fourier transform gives you another domain, to work with your operations. Some signals have simpler structure in the frequency domain than in the time domain. Thus, it would be the most effective and efficient way to deal with the multiplicative operations in the frequency domain. Another benefit is that, the Fourier transform can improve the signal-to-noise radio (SNR) for the computed operations (Saldamli, Column 1, Lines 48-52). 

	


Allowable Subject Matter
Claims 3, 10, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433